Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-13-00204-CV

                      ROMA INDEPENDENT SCHOOL DISTRICT,
                                   Appellant

                                              v.

          Noelia M. GUILLEN, Raul Moreno, Dagoberto Salinas, and Tony Saenz,
                                    Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-13-64
                          David Wellington Chew, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellant, Roma Independent School District bear all costs of this appeal and that
appellees, Noelia M. Guillen, Raul Moreno, Dagoberto Salinas, and Tony Saenz, recover their
costs of this appeal from appellant.

       SIGNED June 26, 2013.


                                               _________________________________
                                               Luz Elena D. Chapa, Justice